In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00307-CV

NORBERT BOLDA, Appellant                   §    On Appeal from the 367th District Court

                                           §    of Denton County (15-10814-367)
V.
                                           §    November 27, 2019
CLIVALLER BOLDA, Appellee                  §    Opinion by Justice Womack

                         JUDGMENT ON REHEARING

      After reviewing appellant Norbert Bolda’s motion for rehearing and appellee

Clivaller Bolda’s response, we deny the motion. We withdraw our August 28, 2019

opinion and judgment and substitute the following.

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Norbert Bolda shall bear the costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By /s/ Dana Womack
   Justice Dana Womack